LATTIMORE, J.
Following their indictment for robbery by assault and with firearms, these appellants sued out a writ of habeas corpus in the district court of Nacog-doches county seeking bail, which upon hearing was denied both, and from such judgment they have appealed.
There was much wrangling over the admissibility of evidence, which will in no wise be discussed by us, because not necessary to a disposition of the case, and for the ■ further reason that it would be difficult to here discuss the concrete question of the admissibility of evidence as raised on the habeas corpus hearing before the court, without being drawn into fruitless labor. There is in the record apparently sufficient legal evidence to demand the judgment now rendered, and the matters involved in the contentions may present themselves in somewhat, but not exactly, similar settings upon the final trial of this case.
Dr. Parrish and appellant Rambin were partners in a teaming and contracting business. Parrish had sold Rambin a half interest in said business, taking his note for several thousand dollars. About the 25th of May these two, in company with appellant, Simpson, drove to various places in Na-cogdoches county, and Dr. Parrish was last seen alive in the company of the two men. They were driving in the doctor’s Buick car. The doctor had his watch, medical case, and some other objects in the car. About five weeks later a decomposed body, sufficiently identified as that of Dr. Parrish, was found tied to a log in the bottom of a lake in Nacogdoches county. About this time the doctor’s car was located at the garage of a man named Davis in Livingston, county seat of Polk county. There was much blood on the back of the seat of the car and on the steering wheel. Mr. Davis, the proprietor of the garage, said that on the morning of May 26th this car was brought to his place by two men about the age and size of the appellants. ■ Another citizen of Polk county testified that on the morning of the 26th of May he saw these appellants about eight miles from Livingston, and that they asked him how far it was to the next big town, and that he told them. Appellant Simpson was driving the car. This witness took the number and make of the car appellants were driving, and states that about 2% hours later he saw the car in Davis’ garage in Livingston, where it remained until driven away by the sheriff of Nacogdoches county. Apparently a little before the finding of the body of the doctor his clothes and medicine case were found in the Angelina river.
Appellant Rambin, upon his return from the trip upon which Dr. Parrish disappeared, stated to the doctor’s wife that her husband had gone to California to engage in some work there, and that he wanted her to sell what she had and join him in California. It was also in testimony that Rambin stated that Dr. Parrish had had trouble growing out of his having locked a woman in his office, and that her husband and father had threatened him with trouble, and that he had left partly on account of this matter. Ram-bin told a number of people that on the trip in question they had met in Jacksonville a man from California, who had made to Dr. Parrish an offer to go there and- work, .and that the doctor had accepted the proposition, *538and was going to drive through in his ear. It was also in testimony that Rambin claimed that before the doctor left they had had a settlement of their partnership affairs, and that the doctor admitted that Rambin had paid out the amount of his indebtedness to the doctor for the purchase of the partnership property. Rambin sought at various times after the disappearance of the doctor to get into his possession the wagons, harness, mules, etc., belonging to the partnership.
We have stated this much of the evidence as a basis for our conclusion that the trial court was justified in declining to grant bail to these appellants. Certain questions of law raised on this appeal were involved in Ex parte Jones, 83 Tex. Cr. R. 12, 200 S. W. 1085, same being a case in which, after indictment for murder, there was an indict: ment for robbery and a denial of bail.
Under the well-settled decisions of this court, entertaining the views we have of the! evidence in this record, the judgment denying bail will be affirmed without further discussion.